DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a handheld hair drying apparatus, comprising: 
a handle including a fluid inlet; 
a main body including a housing, a tube body, a first end cover, and a second end cover; the housing is connected to the handle; the tube body passes through the housing coaxially and is connected to the housing; the tube body has a first opening and a second opening opposite to each other, the first end cover enclosing the first opening; a first fluid outlet is formed between an end of the tube body, where the second opening is located, and the housing, the first fluid outlet communicating with the fluid inlet to form a first fluid channel, the tube body is configured with a flow-guiding hole; the flow-guiding hole communicates with the second opening to form a second fluid channel, the second fluid channel communicating with the first fluid channel, the second end cover is connected to at least one of the tube body and the housing; at least part of the second end cover extends from the second opening to inside of the tube body, the second end cover and an inner wall of the tube body forming a second fluid outlet; the second fluid outlet is commutated with the second opening; a confluence outlet is formed between the second end cover and an inner wall of the housing; the confluence outlet communicate with the first fluid outlet and the second fluid outlet; 
a heater sheathing around the tube body and arranged between the flow-guiding hole and the second opening; and 
a controller arranged inside the tube body and covered by the first end cover.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Gammack et al. (US 2015/0007442) discloses “A handheld hair drying apparatus, comprising: a handle including a fluid inlet; a main body including a housing, a tube body, ..., and a second end cover; the housing is connected to the handle; the tube body passes through the housing coaxially and is connected to the housing; the tube body has a first opening and a second opening opposite to each other, ...; a first fluid outlet is formed between an end of the tube body, where the second opening is located, and the housing, the first fluid outlet communicating with the fluid inlet to form a first fluid channel, ...; ..., ..., the second end cover is connected to at least one of the tube body and the housing; at least part of the second end cover extends from the second opening to inside of the tube body, ...; ...; a confluence outlet is formed between the second end cover and an inner wall of the housing; the confluence outlet communicate with the first fluid outlet ...; a heater sheathing around the tube body ...; and a controller …”, however Gammack et al. does not disclose the limitations of “A handheld hair drying apparatus, comprising:... a first end cover, ..., the first end cover enclosing the first opening; ..., the tube body is configured with a flow-guiding hole; the flow-guiding hole communicates with the second opening to form a second fluid channel, the second fluid channel communicating with the first fluid channel, ..., the second end cover and an inner wall of the tube body forming a second fluid outlet; the second fluid outlet is commutated with the second opening; ...; the confluence outlet communicate with the first fluid outlet and the second fluid outlet; a heater sheathing ... arranged between the flow-guiding hole and the second opening; and a controller arranged inside the tube body and covered by the first end cover.”
Therefore, allowance of claims 1, 4-6 and 8-14 is indicated because the prior art of record does not show or fairly suggest a handheld hair drying apparatus, comprising:... a first end cover, ..., the first end cover enclosing the first opening; ..., the tube body is configured with a flow-guiding hole; the flow-guiding hole communicates with the second opening to form a second fluid channel, the second fluid channel communicating with the first fluid channel, ..., the second end cover and an inner wall of the tube body forming a second fluid outlet; the second fluid outlet is commutated with the second opening; ...; the confluence outlet communicate with the first fluid outlet and the second fluid outlet; a heater sheathing ... arranged between the flow-guiding hole and the second opening; and a controller arranged inside the tube body and covered by the first end coverin combination with the structural elements and/or method steps recited in at least claims 1, 4-6 and 8-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762